    Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 1 of 6


29. 11 . 96            fENl                 Official Journal of the European Communities                                  No L 309/ 1




                                                                    I

                                                (Acts whose publication is obligatory)




                                            COUNCIL REGULATION (EC ) No 2271/96
                                                        of 22 November 1996

                  protecting against the effects of the extra-territorial application of legislation adopted by a third
                                     country, and actions based thereon or resulting therefrom



THE COUNCIL OF THE EUROPEAN UNION,                                      resulting therefrom affect or are likely to affect the
                                                                        established legal order and have adverse effects on the
                                                                        interests of the Community and the interests of natural
Having regard to the Treaty establishing the European                   and legal persons exercising rights under the Treaty
Community, and in particular Articles 73c, 113 and 235                  establishing the European Community;
thereof,
                                                                        Whereas, under these exceptional circumstances, it is
Having regard to the proposal from the Commission,                      necessary to take action at Community level to protect
                                                                        the established legal order, the interests of the
                                                                        Community and the interests of the said natural and legal
Having regard to the opinion of the European                            persons, in particular by removing, neutralising, blocking
Parliament ( 1 ),                                                       or otherwise countering the effects of the foreign
                                                                        legislation concerned;
Whereas the objectives of the Community include
contributing to the harmonious development of world                     Whereas the request to supply information under this
trade and to the progressive abolition of restrictions on               Regulation does not preclude a Member State from
international trade;                                                    requiring information of the same kind to be provided to
                                                                        the authorities of that State;
Whereas the Community endeavours to achieve to the
greatest extent possible the objective of free movement of              Whereas the Council has adopted the Joint Action
capital between Member States and third countries ,                     96/668/CFSP of 22 November 1996 ( 2 ) in order to ensure
including the removal of any restrictions on direct                     that the Member States take the necessary measures to
investment — including investment in real estate —                      protect those natural and legal persons whose interests
establishment, the provision of financial services or the               are affected by the aforementioned laws and actions
admission of securities to capital markets;                             based thereon, insofar as those interests are not protected
                                                                        by this Regulation;
Whereas a third country has enacted certain laws ,
regulations, and other legislative instruments which
                                                                        Whereas the Commission, in the implementation of this
purport to regulate activities of natural and legal persons
under the jurisdiction of the Member State;                             Regulation, should be assisted by a committee composed
                                                                        of representatives of the Member States;

Whereas by their extra-territorial application such laws,
regulations and other legislative instruments violate                   Whereas the actions provided for in this Regulation are
international law and impede the attainment of the                      necessary to attain objectives of the Treaty establishing
aforementioned objectives;      j                                       the European Community;


Whereas such laws, including regulations and other                      Whereas for the adoption of certain provisions of this
legislative instruments, and actions based thereon or                   Regulation the Treaty does not provide powers other
                                                                        than those of Article 235 ,
( ) Opinion delivered on 25 October 1996 ( OJ No C 347, 18 .
   11 . 1996 ).                                                         ( ) See page 7 of this Official Journal .
Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 2 of 6


     No L 309/2        ΓΕΝ                   Official Journal of the European Communities                               29 . 11 . 96


     HAS ADOPTED THIS REGULATION :                                   Communication of such information shall be permitted
                                                                     where the Commission is obliged or authorized to do so,
                                                                     in particular in connection with legal proceedings . Such
                              Article 1
                                                                     communication must take into account the legitimate
                                                                     interests of the person concerned that his or her business
     This Regulation provides protection against and                 secrets should not be divulged .
     counteracts the effects of the extra-territorial application
     of the laws specified in the Annex of this Regulation,
     including regulations and other legislative instruments ,       This Article shall not preclude the disclosure of general
     and of actions based thereon or resulting therefrom,            information by the Commission . Such disclosure shall not
     where such application affects the interests of persons ,       be permitted if this is incompatible with the original
     referred to in Article 11 , engaging in international trade     purpose of such information .
     and/or the movement of capital and related commercial
     activities between the Community and third countries .
                                                                     In the event of a breach of confidentiality, the originator
                                                                     of the information shall be entitled to obtain that it be
     Acting in accordance with the relevant provisions of the
                                                                     deleted , disregarded or rectified , as the case may be .
     Treaty and notwithstanding the provisions of Article 7
     ( c ), the Council may add or delete laws to or from the
     Annex to this Regulation .
                                                                                               Article 4

                              Article 2
                                                                     No judgment of a court or tribunal and no decision of an
    Where the economic and/or financial interests of any             administrative authority located outside the Community
    person referred to in Article 11 are affected , directly or      giving effect, directly or indirectly, to the laws specified in
    indirectly, by the laws specified in the Annex or by             the Annex or to actions based thereon or resulting there
    actions based thereon or resulting therefrom , that person       from, shall be recognized or be enforceable in any
                                                                     manner .
    shall inform the Commission accordingly within 30 days
    from the date on which it obtained such information;
    insofar as the interests of a legal person are affected, this
    obligation applies to the directors , managers and other                                   Article 5
    persons with management responsibilities (')•

    At the request of the Commission, such person shall              No person referred to in Article 11 shall comply, whether
    provide all information relevant for the purposes of this        directly or through a subsidiary or other intermediary
    Regulation in accordance with the request from the               person , actively or by deliberate omission, with any
    Commission within 30 days from the date of the                   requirement or prohibition, including requests of foreign
    request .
                                                                     courts, based on or resulting, directly or indirectly, from
                                                                     the laws specified in the Annex or from actions based
                                                                     thereon or resulting therefrom .
    All information shall be submitted to the Commission
    either directly or through the competent authorities of the
    Member States . Should the information be submitted              Persons may be authorized , in accordance with the
    directly to the Commission , the Commission will inform          procedures provided in Articles 7 and 8 , to comply fully
    immediately the competent authorities of the Member              or partially to the extent that non-compliance would
    States in which the person who gave the information is           seriously damage their interests or those of the
    resident or incorporated .                                       Community . The criteria for the application of this
                                                                     provision shall be established in accordance with the
                                                                     procedure set out in Article 8 . When there is sufficient
                              Article 3                              evidence that non-compliance would cause serious
                                                                     damage to a natural or legal person , the Commission
    All information supplied in accordance with Article 2            shall expeditiously submit to the committee referred to in
    shall only be used for the purposes for which it was             Article 8 a draft of the appropriate measures to be taken
    provided .                                                       under the terms of the Regulation .

    Information which is by nature confidential or which is
    provided on a confidential basis shall be covered by the                                   Article 6
    obligation of professional secrecy . It shall not be
    disclosed by the Commission without the express
    permission of the person providing it.                           Any person referred to in Article 11 , who is engaging in
                                                                     an activity referred to in Article 1 shall be entitled to
    (') Information should he supplied to the following address :    recover any damages, including legal costs, caused to that
       European Commission , Directorate General I , Rue de la       person by the application of the laws specified in the
       Loi/Wetstraat 200 , B — 1049 Brussels ( tax ( 32-2 )          Annex or by actions based thereon or resulting
       295 65 05 ).                                                  therefrom .
   Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 3 of 6



29 . 11 . 96              EN                     Official Journal of the European Communities                                 No L 309/3


Such recovery may be obtained from the natural or legal                   composed of the representatives of the Member States
person or any other entity causing the damages or from                    and chaired by the representative of the Commission .
any person acting on its behalf or intermediary.
                                                                          The representative of the Commission shall submit to the
The Brussels Convention of 27 September 1968 on                           committee a draft of the measures to be taken . The
jurisdiction and the enforcement of judgments in civil and                committee shall deliver its opinion on the draft within a
commercial matters shall apply to proceedings brought                     time limit which the chairman may lay down according
and judgments given under this Article . Recovery may be                  to the urgency of the matter. The opinion shall be
obtained on the basis of the provisions of Sections 2 to 6                delivered by the majority laid down in Article 148 ( 2 ) of
of Title II of that Convention, as well as, in accordance                 the Treaty in the case of decisions which the Council is
with Article 57 ( 3 ) of that Convention , through judicial               required to adopt on a proposal from the Commission .
proceedings instituted in the Courts of any Member State                  The votes of the representatives of the Member States
where that person, entity, person acting on its behalf or                 within the committee shall be weighted in the manner set
intermediary holds assets .                                               out in that Article . The chairman shall not vote .


Without prejudice to other means available and in                         The Commission shall adopt the measures envisaged if
accordance with applicable law, the recovery could take                   they are in accordance with the opinion of the
the form of seizure and sale of assets held by those                      committee .
persons , entities, persons acting on their behalf or
intermediaries within the Community, including shares
                                                                          If the measures envisaged are not in accordance with the
held in a legal person incorporated within the
                                                                          opinion of the committee , or if no opinion is delivered ,
Community.
                                                                          the Commission shall , without delay , submit to the
                                                                          Council a proposal relating to the measures to be taken .
                                                                          The Council shall act by a qualified majority .
                                Article 7

                                                                          If, on the expiry of a period of two weeks from the date
For      the   implementation         of    this     Regulation     the   of referral to the Council , the Council has not acted , the
Commission shall :                                                        proposed measures shall be adopted by the
                                                                          Commission .
( a ) inform the European Parliament and the Council
      immediately and fully of the effects of the laws ,
      regulations and other legislative instruments and
                                                                                                      Article 9
      ensuing actions mentioned in Article 1 , on the basis
      of the information obtained under this Regulation ,
      and make regularly a full public report thereon;                    Each Member State shall determine the sanctions to be
                                                                          imposed in the event of breach of any relevant provisions
( b ) grant authorization under the conditions set forth in               of this Regulation . Such sanctions must be effective ,
      Article 5 and , when laying down the time limits with               proportional and dissuasive .
      regard to the delivery by the Committee of its
      opinion, take fully into account the time limits which
      have to be complied with by the persons which are to
                                                                                                     Article 10
      be subject of an authorization;

( c ) add or delete, where appropriate, references to                     The Commission and the Member States shall inform
      regulations or other legislative instruments deriving               each other of the measures taken under this Regulation
      from the laws specified in the Annex, and falling                   and of all other relevant information pertaining to this
      under the scope of this Regulation ;                                Regulation .
( d ) publish a notice in the Official Journal of the
      European Communities on the judgments and
      decisions to which Articles 4 and 6 apply;                                                     Article 1 1


( e ) publish in the Official Journal of the European                     This Regulation shall apply to :
      Communities         the   names      and     addresses   of   the
      competent authorities of the Member States referred                 1 . any natural person being a resident in the
      to in Article 2 .                                                       Communitv (') and a national of a Member State ,

                                                                          (') For the purposes of this Regulation , 'being a resident in the
                                Article 8                                     Community ' means : being legally established in the
                                                                              Community for a period of at least six months within the
                                                                              12-month period immediately prior to the date on which ,
For the purposes of the implementation of Article 7 ( b )                     under this Regulation , an obligation arises or a right is
and ( c ), the Commission shall be assisted by a Committee                   exercised .
Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 4 of 6


    No L 309/4          f EN                  Official Journal of the European Communities                               29 . 11 . 96


     2 . any    legal    person     incorporated         within    the       any aircraft or on any vessel under the jurisdiction or
        Community,                                                           control of a Member State , acting in a professional
                                                                             capacity.
     3 . any natural or legal person referred to in Article 1 ( 2 )
         of Regulation ( EEC ) No 4055/86 ('),

     4 . any other natural person being a resident in the                                        Article 12
         Community, unless that person is in the country of
        which he is a national ,
                                                                          This Regulation shall enter into force on the day of its
     5 . any other natural person within the Community,                   publication in the Official Journal of the European
         including its territorial waters and air space and in            Communities .




                  This Regulation shall be binding in its entirety and directly applicable in all Member States .

                  Done at Brussels, 22 November 1996 .

                                                                                                For the Council

                                                                                                 The President

                                                                                                  S. BARRETT




    (') Council Regualation ( EEC ) No 4055/86 of 22 December
        1986 applying the principle of freedom to provide services to
        maritime transport between Member States and between
       Member States      and third countries     ( OJ   No   L   378 ,
       31.12.1986, p. 1 ). Regulation as last amended by Regulation
       ( EC ) No 3573/90 ( OJ No C 353 , 17.12.1990 , p. 16 ).
   Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 5 of 6


29 . il . 96        ΓΕΝ                       Official Journal of the European Communities                                              No L 309/5



                                                                        ANNEX



                                LAWS, REGULATIONS AND OTHER LEGISLATIVE INSTRUMENTS (')
                                                                referred to in Article 1



               COUNTRY : UNITED STATES OF AiM ERICA




               ACTS



               1 . 'National Defense Authorization Act for Fiscal Year 1993 ', Title XVII 'Cuban Democracy Act 1992 ',
                   sections 1704 and 1706


                   Required compliance :

                  The requirements are consolidated in Title I of the 'Cuban Liberty and Democratic Solidarity Act of
                   1996 ', see below .


                  Possible damages to EU interests :

                  The liabilities incurred are now incorporated within the ' Cuban Liberty and Democratic Solidarity Act
                  of 1996 ', see below .


               2 . 'Cuban Liberty and Democratic Solidarity Act of 1996 '

                  Title I


                  Required compliance:

                  To comply with the economic and financial embargo concerning Cuba by the USA, by, inter alia, not
                  exporting to the USA any goods or services of Cuban origin or containing materials or goods originating
                  in Cuba either directly or through third countries, dealing in merchandise that is or has been located in
                  or transported from or through Cuba, re-exporting to the USA sugar originating in Cuba without
                  notification by the competent national authority of the exporter or importing into the USA sugar
                  products without assurance that those products are not products of Cuba , freezing Cuban assets, and
                  financial dealings with Cuba .

                  Possible damages to EU interests :

                  Prohibition to load or unload freight from a vessel in any place in the USA or to enter a USA port;
                  refusal to import any goods or services originating in Cuba and to import into Cuba goods or services
                  originating in the USA, blocking of financial dealings involving Cuba .

                  Title III and Title IV :


                  Required compliance :

                  To terminate 'trafficking' in property, formerly owned by US persons ( including Cubans who have
                  obtained US citizenship ) and expropriated by the Cuban regime . (Trafficking includes : use, sale, transfer,
                  control , management and other activities to the benefit of a person ).

                  Possible damages to EU interests :

                  Legal proceedings in the USA, based upon liability already accruing, against EU citizens or companies
                  involved in trafficking, leading to judgments/decisions to pay ( multiple ) compensation to the USA party .
                  Refusal of entry into the USA for persons involved in trafficking, including the spouses , minor children
                  and agents thereof.

               (') Further information with regard to the aforementioned laws and regulations can be obtained from the European
                  Commission, Directorate General I.E. 3 , Rue de la LoiAVetstraat 200, B-1049 Brussels ( fax : ( 32-2 ) 295 65 05 ).
Case 1:20-cv-23287-DPG Document 14-2 Entered on FLSD Docket 08/28/2020 Page 6 of 6


     No L 309/6         ΓΕΝ                      Official Journal of the European Communities                                          29 . 11 . 96


                  3 . 'Iran and Libya Sanctions Act of 1996 '

                      Required compliance :
                      Not to invest in Iran or Libya any amount greater than USD 40 million during a period of 12 months
                      that directly and significantly contributes to the enhancement of the Iranian or Libyan ability to develop
                      their petroleum resources . ( Investment covering the entering into a contract for the said development, or
                      the guaranteeing of it, or the profiting therefrom or the purchase of a share of ownership therein .)
                      NB :          Investments under contracts existing before 5 August 1996 are exempted .

                      Respect of embargo concerning Libya established by Resolutions 748 ( 1992 ) and 883 ( 1993 ) of the
                      Security Council of the United Nations (').

                      Possible damages to EU interests :
                      Measures taken by the US President to limit imports into USA or procurement to USA, prohibition of
                      designation as primary dealer or as repository of USA Government funds, denial of access to loans from
                      USA financial institutions , export restrictions by USA , or refusal of assistance by EXIM-Bank .


                  REGULATIONS


                  1 . 1 CFR ( Code of Federal Regulations ) Ch. V ( 7-1-95 edition ) Part 515 — Cuban Assets Control
                      Regulations, subpart B ( Prohibitions ), E ( Licenses, Authorizations and Statements of Licensing Policy)
                      and G ( Penalties )

                      Required compliance :
                      The prohibitions are consolidated in Title I of the 'Cuban Liberty and Democratic Solidarity Act of
                      1996 ', see above . Furthermore, requires the obtaining of licences and/or authorizations in respect of
                      economic activities concerning Cuba .

                      Possible damages to EU interests :
                      Fines , forfeiture , imprisonment in cases of violation .




                  (') See Community implementation of those Resolutions through Council Regulation ( EC ) No 3274/93 ( OJ No L 295 ,
                     30 . 1 1 . 1993 , p. 1 ).
